1
2
3
4
5
6                                       UNITED STATES DISTRICT COURT

7                                     EASTERN DISTRICT OF CALIFORNIA

8
9
10
11   EDWARD VINCENT RAY, JR.,                              )   Case No.: 1:19-cv-00560-AWI-SKO (HC)
                                                           )
12                    Petitioner,                          )   FINDINGS AND RECOMMENDATION TO
                                                           )   DISMISS PETITION
13           v.                                            )
                                                           )   [THIRTY DAY OBJECTION DEADLINE]
14
                                                           )
15   P.L. VASQUEZ, Warden,                                 )
                                                           )
16                    Respondent.                          )
                                                           )
17
18           Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus
19   pursuant to 28 U.S.C. § 2254. The Court has conducted a preliminary screening of the petition and
20   finds that the petition fails to present any cognizable grounds for relief. Therefore, the Court will
21   recommend that the petition be SUMMARILY DISMISSED.
22   I.      BACKGROUND
23           On March 20, 2007, Petitioner was convicted in the Alameda County Superior Court of
24   twenty-one counts of second degree robbery. See People v. Ray, Jr., 2009 WL 4023678 (Cal. Ct. App.
25   Nov. 23, 2009).1 The jury also found true allegations that Petitioner personally used a firearm in the
26
27
     1
      The Court may take judicial notice of facts that are capable of accurate and ready determination by resort to sources
28   whose accuracy cannot reasonably be questioned. Fed. R. Evid. 201(b); United States v. Bernal-Obeso, 989 F.2d 331, 333

                                                                1
1    commission of four robberies, that he was armed with a firearm in the course of four robberies, and

2    that he inflicted great bodily injury in two instances. Id. He was sentenced to an aggregate term of 38

3    years and four months in state prison. Id.

4            Petitioner filed the instant federal petition on April 2, 2019, in the United States District Court

5    for the Northern District of California. Petitioner does not challenge his conviction; rather, he

6    challenges the execution of his sentence. On April 29, 2019, the Northern District transferred the

7    petition to the Eastern District because venue is proper in this district insofar as Petitioner is

8    incarcerated at the California Correctional Institution in Taft, California.

9    II.     DISCUSSION

10           A. Preliminary Review of Petition

11           Rule 4 of the Rules Governing Section 2254 Cases requires the Court to make a preliminary

12   review of each petition for writ of habeas corpus. The Court must summarily dismiss a petition “[i]f it

13   plainly appears from the petition and any attached exhibits that the petitioner is not entitled to relief in

14   the district court . . . .” Rule 4; O’Bremski v. Maass, 915 F.2d 418, 420 (9th Cir. 1990). The Advisory

15   Committee Notes to Rule 8 indicate that the Court may dismiss a petition for writ of habeas corpus,

16   either on its own motion under Rule 4, pursuant to the respondent’s motion to dismiss, or after an

17   answer to the petition has been filed.

18           B. Failure to State a Claim

19           The basic scope of habeas corpus is prescribed by statute. Title 28 U.S.C. § 2254(a) states:

20           The Supreme Court, a Justice thereof, a circuit judge, or a district court shall entertain an
             application for a writ of habeas corpus in behalf of a person in custody pursuant to a
21           judgment of a State court only on the ground that he is in custody in violation of the
             Constitution or laws or treaties of the United States.
22
23   (emphasis added). See also Rule 1 to the Rules Governing Section 2254 Cases in the United States

24   District Court. The Supreme Court has held that “the essence of habeas corpus is an attack by a

25
26
27
     (9th Cir. 1993). Judicial notice may be taken of court records. Valerio v. Boise Cascade Corp., 80 F.R.D. 626, 635 n. 1
28   (N.D.Cal.1978), aff'd, 645 F.2d 699 (9th Cir.).

                                                                 2
1    person in custody upon the legality of that custody . . .” Preiser v. Rodriguez, 411 U.S. 475, 484

2    (1973).

3              Furthermore, in order to succeed in a petition pursuant to 28 U.S.C. § 2254, Petitioner must

4    demonstrate that the adjudication of his claim in state court

5              (1) resulted in a decision that was contrary to, or involved an unreasonable application
               of, clearly established Federal law, as determined by the Supreme Court of the United
6              States; or (2) resulted in a decision that was based on an unreasonable determination of
               the facts in light of the evidence presented in the State court proceeding.
7
8    28 U.S.C. § 2254(d)(1),(2).

9              It is well-settled that federal habeas relief is not available to state prisoners challenging state

10   law. Estelle v. McGuire, 502 U.S. 62, 67 (1991) (“We have stated many times that federal habeas

11   corpus relief does not lie for errors of state law); Langford v. Day, 110 F.3d 1380, 1389 (9th Cir. 1997)

12   (“alleged errors in the application of state law are not cognizable in federal habeas corpus”

13   proceedings).

14             In this case, Petitioner claims that prison authorities have failed to abide by a court order issued

15   by a Three-Judge Court of the United States District Courts for the Eastern and Northern Districts of

16   California in the class action of Coleman v. Brown, Case No. 90-cv-520-LKK (E.D.Cal.) and Plata v.

17   Brown, Case No. 3:01-cv-1351-JST (N.D.Cal.). The Coleman/Plata actions are consolidated civil

18   rights class actions pending in the District Court. The Coleman class action concerns the constitutional

19   adequacy of the mental health care provided to CDCR inmates; the class consists of “all inmates with

20   serious mental disorders who are now, or who will in the future be, confined with the [CDCR].” (Class

21   Cert. Order, Nov. 14, 1991, 4–5, No. 90–0520 LKK–JFM (E.D.Cal.).) The Plata class action concerns

22   the constitutional adequacy of CDCR's inmate medical health care; the class consists of “all prisoners

23   in the custody of the [CDCR] with serious medical needs.” (Stip. for Inj. Relief 5, No. 24, No. 3:01-

24   cv-01351 JST (N.D.Cal.).) The Three-Judge Court presiding over these class actions has issued

25   various orders related to prison overcrowding and has required the State of California to undertake

26   prison population reduction measures.

27             Petitioner alleges that on June 20, 2013, the Three-Judge Court ordered the California

28   Department of Corrections and Rehabilitation (“CDCR”) to “implement a credit earning rate of 34%
                                                             3
1    to ALL inmates, regardless of their commitment offense, immediately and retroactively.” (Doc. 1 at

2    5.) He claims that CDCR’s failure to follow federal law by increasing his credit earning rate to 34%

3    constitutes cruel and unusual punishment. (Doc. 1 at 5.) Petitioner’s arguments do not merit relief.

4           First, to the extent that Petitioner is a class member of the action and seeks the benefit of any

5    orders issued in that case, he must bring any claim for contempt of court through the class action’s

6    counsel. A petitioner generally may not proceed with an individual claim for injunctive relief separate

7    and apart from the class that seeks to enforce orders issued within the class action, unless the claim is

8    unique and specific to his needs and/or the circumstances of his incarceration. Pride v. Correa, 719

9    F.3d 1130, 1133–34 (9th Cir.2013); Crawford v. Bell, 599 F.2d 890, 893 (9th Cir.1979); see also Frost

10   v. Symington, 197 F.3d 348, 359 (9th Cir.1999).

11          Second, the court order Petitioner references does not support his allegation that he is entitled

12   to receive an immediate sentence reduction. The order of June 20, 2013, set forth an “Amended Plan”

13   that would reduce the overall prison population to 137.5% design capacity by December 31, 2013.

14   Plata, Case No. 3:01-cv-01351-JST, Doc. 2659 at 2. A part of the Amended Plan required the CDCR

15   to implement an additional measure, the expansion of good time credits. Id. However, the court

16   offered the CDCR three ways in which they could amend the Amended Plan: 1) CDCR could revise

17   the expanded good time credit program, so long as the revision results in the release of at least the

18   same number of prisoners as does the expanded measure; 2) CDCR could, in its discretion, substitute

19   for prisoners covered by any measure in the Amended Plan an equivalent number of prisoners by

20   using a “Low Risk List”; or 3) CDCR could substitute any measure on the List for any measure in the

21   Amended Plan, so long as the number of prisoners to be substituted equals or exceeds the number of

22   prisoners to be substituted for and CDCR provides the court with incontestable evidence that the

23   substitution of prisoners to be released will be completed by December 31, 2013. Id., Doc. 2659 at 2-

24   3. Nothing in the order required the CDCR to immediately grant all inmates a credit-earning rate of

25   34%.

26          Moreover, on February 10, 2014, the Three-Judge Court issued an order granting the CDCR an

27   extension of the deadline to implement measures by an additional two years. Id., Doc. 2767 at 4-5. As

28   to the expansion of the good time credit program, the court ordered the CDCR to “increase credits
                                                         4
1    prospectively for non-violent second-strike offenders and minimum custody inmates.” Id., Doc. 2766

2    at 3. “Non-violent second-strikers will be eligible to earn good time credits at 33.3% and will be

3    eligible to earn milestone credits for completing rehabilitative programs.” Id. Again, nothing in the

4    order mandated the CDCR to immediately and retroactively grant all inmates a 34% good time credit

5    reduction of their sentence. The Court further notes that Petitioner was found guilty of personally

6    using a firearm during the commission of four of the robberies, and causing great bodily injury in two

7    instances. Based on his offenses, Petitioner would not fall within the categories of “non-violent

8    second-strike offender” or “minimum custody inmate.”

9           Regardless, Petitioner fails to demonstrate a violation of his federal constitutional rights. While

10   it is true that he seeks to have a federal order applied to him, any order directing the reduction of his

11   state sentence would appropriately issue from a state court and not a federal court, because federal

12   courts generally do not review state sentencing issues. Lewis v. Jeffers, 497 U.S. 764 (1990); Sturm v.

13   California Youth Authority, 395 F.2d 446, 448 (9th Cir. 1967). Petitioner fails to show that the state

14   court’s rejection of his claim was contrary to or an unreasonable application of Supreme Court

15   authority. He fails to state a claim and any amendment would be futile. Thus, the petition should be

16   summarily dismissed.

17   III.   RECOMMENDATION

18          Accordingly, the Court HEREBY RECOMMENDS that the petition for writ of habeas corpus

19   be SUMMARILY DISMISSED.

20          This Findings and Recommendation is submitted to the United States District Court Judge

21   assigned to this case, pursuant to the provisions of 28 U.S.C. section 636 (b)(1)(B) and Rule 304 of the

22   Local Rules of Practice for the United States District Court, Eastern District of California. Within

23   thirty (30) days after being served with a copy, Petitioner may file written objections with the Court.

24   Such a document should be captioned “Objections to Magistrate Judge’s Findings and

25   Recommendation.” The Court will then review the Magistrate Judge’s ruling pursuant to 28 U.S.C. §

26   ///

27   ///

28   ///
                                                          5
1    636 (b)(1)(C). Petitioner is advised that failure to file objections within the specified time may waive

2    the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

3
4    IT IS SO ORDERED.

5
     Dated:    May 30, 2019                                       /s/   Sheila K. Oberto                .
6                                                       UNITED STATES MAGISTRATE JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                         6
